UNITED STATES DISTRICT COURT
W ESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                   Plaintiff,

                                                                DECISION AND ORDER
              v.                                                    16-CR-23-A

DAVID PFEIFFER and
THOMAS COLTON,

                                   Defendant.


       This government contract fraud case was referred to Magistrate Judge Michael J.

Roemer pursuant to 28 U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On

December 18, 2018, the Magistrate Judge filed a Report and Recommendation based

upon an evidentiary hearing that recommends that defendant David Pfeiffer be found

mentally competent to stand trial pursuant to 18 U.S.C. § 4241. Dkt. No. 91.

       Defendant Pfeiffer has objected to the Report and Recommendation primarily on

grounds that the Magistrate Judge gave too much weight to a psychologist’s opinion of

legal competency that itself relied heavily upon psychological test results to conclude that

the defendant’s cognitive disorders are relatively mild. Dkt. No. 97. The defendant

argues that the opinion of a psychiatrist who testified during the competency hearing

before the Magistrate Judge that the defendant is not mentally competent because of a

major neurocognitive disorder should be given controlling weight, especially because the

defendant concludes that the Magistrate Judge relied too much upon the defendant’s

responses to the so-called McGarry questions that were used to evaluate his competency

by the psychologist.
       The Court has carefully reviewed the Report and Recommendation, the

competency hearing transcript, exhibits, the parties’ objections and response, and the

record in the case, and it is

       ORDERED, pursuant to 28 U.S.C. § 636(b)(1), and for the reasons set forth in

Magistrate Judge Roemer’s Report and Recommendation (Dkt. No. 91), the Court finds

that defendant Pfeiffer is mentally competent under 18 U.S.C. § 4241.

       Opinions of psychiatrists based upon clinically-sound interview practices, including

collateral interviews and medical testing, are certainly as reliable as psychologists’

testing. Here, the psychiatrist was unable to attribute her findings about a major

neurocognitive disorder to more than a collection of possible causes. The psychiatrist’s

opinions are based upon observed correlations, but lack the more solid causal

explanation consistent with legal incompetence necessary to overcome a preponderance

of the evidence that the defendant actually has sufficient present ability to consult with his

lawyer with a reasonable degree of rational understanding and a rational as well as

factual understanding of the proceedings against him. The Court therefore finds the

defendant mentally competent to proceed to trial, despite his deficits. It is further

       ORDERED that counsel for all the parties shall appear to set a date for trial on

W ednesday, June 12, 2019, at 11:00 a.m.

       IT IS SO ORDERED.

                                           ___s/Richard J. Arcara__________
                                           HONORABLE RICHARD J. ARCARA
                                           UNITED STATES DISTRICT COURT

Dated: June 11, 2019




                                              2
